internal_revenue_service number release date index number ----------------------- -------------------------------- -------------------------------------------- --------------------------------- --------------------- ------------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc corp b03 plr-126251-11 date date parent -------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------- holdingco -------------------------------------------------------------- ----------------------------------------------------------- ------------------------------ ------------------------- mergeco -------------------------------------------------------------- ----------------------------------------------------------- business a ------------------------------------------------- dear -------------- we respond to your authorized representatives' letter of date requesting rulings as to the federal_income_tax consequences of a proposed reorganization the information supplied in the request is summarized below parent holdingco and mergeco are all domestic corporations and members along with other corporations of a single affiliated_group filing consolidated federal_income_tax returns the group engages in business a plr-126251-11 parent a widely held and publicly traded corporation is the common parent of the consolidated_group parent has voting common_stock outstanding has no preferred_stock outstanding and holds no shares in treasury pursuant to various employee and other plans the parent plans parent has issued both restricted_stock and unexercised unexpired options to purchase parent common_stock all of which restricted_stock and options are hereinafter referred to as having been issued pursuant to various parent awards holdingco is a newly organized and wholly-owned subsidiary of parent mergeco is a newly organized and wholly-owned subsidiary of holdingco pursuant to a plan the following consecutive steps will occur i ii iii iv v effective upon the filing of a certificate of merger with the appropriate state authority or at a later date specified therein the effective time parent will merge with mergeco the merger the separate existence of mergeco will cease and parent will continue as the surviving company the surviving company each share of parent common_stock issued and outstanding immediately prior to the effective time other than shares held in treasury if any which shall be automatically canceled and retired without payment of any consideration therefor shall be converted into one fully paid share of holdingco common_stock each parent award will be assumed by holdingco and will continue to have and be subject_to the same terms and conditions as set forth in the parent award and the applicable parent plan immediately prior to the effective time except that each parent award will be exercisable or will become exercisable in accordance with its terms for or shall be denominated with reference to that number of shares of holdingco common_stock equal to the number of shares of parent common_stock that were subject_to such parent award immediately prior to the effective time the mergeco common_stock held by holdingco will automatically be converted into and thereafter represent percent of the common_stock of the surviving company each share of holdingco common_stock owned by parent immediately prior to the merger shall automatically be canceled and retired and cease to exist from and after the effective time holders of certificates formerly evidencing parent common_stock shall cease to have any rights as shareholders of parent plr-126251-11 vi parent has in place a share repurchase program whereby parent may purchase parent common_stock from time to time on the open market or through privately negotiated transactions holdingco will adopt a repurchase program identical to the parent repurchase program to repurchase holdingco common_stock the holdingco repurchase program the taxpayer makes the following representations a b c d e the fair_market_value of the holdingco common_stock received by each parent shareholder who participates in the proposed reorganization will be approximately equal to the fair_market_value of the parent common_stock surrendered by the shareholder in the proposed reorganization except for any repurchases made pursuant to the holdingco or parent repurchase program there is no plan or intention for holdingco or any person related within the meaning of sec_1_368-1 of the income_tax regulations to holdingco to acquire directly or indirectly any holdingco common_stock issued in the proposed reorganization in addition neither holdingco nor any person related within the meaning of sec_1_368-1 will have acquired directly or indirectly any stock of parent with consideration other than holdingco common_stock parent has no plan or intention to issue additional shares of stock that would result in holdingco's losing control within the meaning of sec_368 of the internal_revenue_code of parent in connection with the proposed reorganization any warrants options convertible securities restricted_stock or any other type of right pursuant to which any person could acquire stock in parent will be converted into an identical right to acquire holdingco stock subsequent to the proposed reorganization there will be no outstanding warrants options convertible securities restricted_stock or any other type of right pursuant to which any person could acquire stock in parent that if exercised or converted would affect holdingco's acquisition or retention of control of parent as defined in sec_368 holdingco has no plan or intention to liquidate or merge parent with and into another corporation to sell or otherwise dispose_of the stock of parent or to cause parent to sell or otherwise dispose_of any of its assets except for transfers made in the ordinary course of business or transfers of assets to a corporation controlled by parent or transfers of cash made plr-126251-11 to holdingco in connection with cash management of parent by holdingco holdingco and parent each will pay its own expenses_incurred in connection with the proposed reorganization it is not anticipated that the shareholders of parent will have any expenses in connection with the proposed transaction holdingco will acquire parent common_stock solely in exchange for holdingco voting_stock in addition liabilities of parent or the parent shareholders will not be assumed by holdingco nor will any of the stock of parent acquired by holdingco be subject_to any liabilities except that holdingco may become secondarily liable on a parent credit facility and holdingco will assume parent's obligations under the parent plans holdingco does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of parent no two parties to the proposed reorganization will be investment companies as defined in sec_368 and iv the shareholders of parent will have no dissenters' rights with respect to the proposed transaction and therefore no funds will be supplied directly or indirectly by holdingco nor will holdingco directly or indirectly reimburse parent for any payments to any dissenting shareholders for the value of their stock at the time of the proposed reorganization the fair_market_value of the assets of parent will exceed the sum of its liabilities plus the liabilities if any to which the assets are subject none of parent holdingco nor mergeco will be under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 following the proposed reorganization holdingco and parent will continue parent's historic_business or use a significant portion of parent's historic assets in a business f g h i j k l m based solely on the information submitted and the representations made we rule as follows for federal_income_tax purposes the formation of mergeco and its merger with and into parent pursuant to the proposed reorganization will be disregarded and the transaction instead will be treated as the acquisition plr-126251-11 by holdingco of all of the outstanding parent common_stock in exchange solely for shares of holdingco common_stock rev_rul c b the acquisition by holdingco of all the outstanding parent common_stock in exchange solely for shares of holdingco common_stock in the proposed reorganization will be a reorganization within the meaning of sec_368 and or sec_368 by application of sec_368 holdingco and parent each will be a_party_to_a_reorganization within the meaning of sec_368 the parent shareholders will not recognize gain_or_loss on the exchange of their parent common_stock solely for holdingco common_stock in the proposed reorganization sec_354 a holder of parent options and or restricted_stock pursuant to the parent awards will not recognize gain_or_loss upon the exchange of parent options and or restricted_stock for holdingco options and or restricted_stock with identical terms sec_354 and sec_1_354-1 holdingco will not recognize any gain_or_loss upon the receipt of parent common_stock in exchange solely for holdingco common_stock in the proposed reorganization sec_1032 the basis of each parent shareholder in the holdingco common_stock received by such parent shareholder in the proposed reorganization described above will be the same as the basis of the parent shareholder in the parent common_stock surrendered in exchange therefor sec_358 the holding_period of the holdingco common_stock received by each parent shareholder in the proposed reorganization will include the period during which the parent common_stock surrendered by such shareholder was held provided that the parent common_stock surrendered by such shareholder was held as a capital_asset on the date of the exchange sec_1223 the affiliated_group of which parent is the common parent immediately before the proposed reorganization will not terminate as a result of the proposed reorganization and will be treated as remaining in existence after the consummation of the proposed reorganization with holdingco becoming the common parent of such affiliated_group rev_rul c b as a result the members of the affiliated_group of which parent is the common parent immediately before the proposed plr-126251-11 reorganization other than mergeco will not close their taxable years as a result of the proposed reorganization and the continuing affiliated_group will remain on the taxable_year previously used by the parent affiliated_group rev_rul c b for purposes of sec_1_1502-31 and sec_1_1502-33 the proposed reorganization will qualify as a group structure change sec_1_1502-33 holdingco's basis in parent common_stock immediately after the group structure change will be parent's net asset basis as determined under sec_1_1502-31 subject_to adjustments described in sec_1_1502-31 sec_1_1502-31 the earnings_and_profits of holdingco will be adjusted immediately after holdingco becomes the new common parent to reflect the earnings_and_profits of parent immediately before parent ceases to be the common parent sec_1_1502-33 the consolidated_net_operating_loss carryovers of the affiliated_group of which parent is the common parent immediately before the proposed reorganization will be available for carryover to taxable years of the affiliated_group ending after the date of the proposed reorganization sec_1_1502-1 and revrul_82_152 c b the rulings contained in this letter are based upon the information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we express no opinion about the tax treatment of transactions under other provisions of the code and regulations or on the tax treatment of any conditions existing at the time of or effects resulting from transactions that are not specifically covered by the rulings above this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling plr-126251-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your first-listed authorized representatives sincerely filiz a serbes chief branch office of the associate chief_counsel corporate cc
